          Case 2:20-cv-00887-RAJ Document 76 Filed 07/28/20 Page 1 of 1



 1                                                              Hon. Richard A. Jones
 2

 3

 4

 5

 6                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON
 7                                AT SEATTLE

 8   BLACK LIVES MATTER SEATTLE-                       No. 2:20-cv-00887-RAJ
 9   KING COUNTY, et al.,
                                                       MINUTE ORDER
10                        Plaintiff(s),
11          v.
12   CITY OF SEATTLE,
13                        Defendant(s).
14
           The following Minute Order is made by direction of the Court, the Honorable
15
     Richard A. Jones, United States District Judge:
16
           No later than Wednesday, July 29, 2020, by noon, Defendant shall file a
17
     response to Plaintiffs’ Motion for Order to Show Cause Why City of Seattle Should
18
     Not Be Held in Contempt for Violating the Preliminary Injunction Order (Dkt. #51).
19
           DATED this 28th day of July, 2020.
20

21                                            WILLIAM M. McCOOL,
                                              Clerk of the Court
22

23                                             /s/ Victoria Ericksen
                                              Deputy Clerk to Hon. Richard A. Jones
24

25

26


     MINUTE ORDER – 1
